DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlak (US 2017/0179248 A1) in view of Tak et al (US 2017/0110554 A1).

Regarding claim 1, Pawlak discloses a semiconductor structure (Fig. 9), comprising: a semiconductor substrate 108 (Para. 41); a plurality of fins 108 (bottom portion of 110) protruding from the semiconductor substrate 108; an isolation layer 110 (Para. 42) formed on the fins; and a first channel layer 128 (Para. 51) formed on the isolation layer 110 and isolated from the isolation layer 110; and an all-around gate structure 134 (Para. 58) formed on the isolation layer 110 and surrounding the first channel layer 128, wherein no channel layer is formed between the first channel layer 128 and the isolation layer 110.
Pawlak does not explicitly disclose an isolation layer formed on the fins and with a bandgap greater than a bandgap of the fins.

However, Tak discloses an isolation layer 106S (Figures 11, 18-26, Para. 87, bottom one, material SiGe is a compound, for example, Si BG is 1.12 ev and Ge BG 1.66 ev, when they combined the BG would be greater than Si) formed on the fins FA (Para. 67) and with a bandgap greater than a bandgap of the fins FA (material Si, Para. 87).

Tak teaches the above modification is used to improve performance of the device (Para. 3). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Pawlak isolation layer and substrate materials with Tak isolation layer and substrate materials as suggested above to improve performance of the device (Para. 3).

Regarding claim 2, Tak discloses the semiconductor structure according to claim 1, wherein: the fins are made of Si FA; and the bandgap of the isolation layer 106S (SiGe) is greater than a bandgap of Si (Para. 87, bottom one, material SiGe is a compound, for example, Si BG is 1.12 ev and Ge BG 1.66 ev, when they combined, the BG would be greater than Si).

Regarding claim 4, Pawlak in view of Tak does not explicitly disclose the semiconductor structure according to claim 1, wherein: a thickness of the isolation layer is in a range of approximately 20A-400A.
However, Tak discloses a certain thickness for the isolation layer 106 (Para. 137). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain a thickness of the isolation layer is in a range of approximately 20A-400A for intended purposes.


the applicants have not established the criticality (see next paragraph below) of the thickness.
CRITICALITY

 The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 5, Tak discloses the semiconductor structure according to claim 1, wherein: the bandgap of the isolation layer 106S (SiGe) is greater than a bandgap of the first channel layer (Paras. 87, 136, the material is Si, N2, material SiGe is a compound, for example, Si BG is 1.12 ev and Ge BG 1.66 ev, when they combined, the BG would be greater than Si).

Regarding claim 6, Tak discloses the semiconductor structure according to claim 1, wherein: the first channel layer N2 is made of Si (Para. 136).

Regarding claim 8, Tak discloses the semiconductor structure according to claim 1, wherein: a portion of the all-around gate structure 150M, 150S is between the isolation layer 106 and the first channel layer N2 and isolates the first channel layer N2 from the isolation layer 106.

Regarding claim 9, Tak discloses the semiconductor structure according to claim 1, wherein: the all-around gate structure 150M, 150S covers a top surface, a bottom surface, and sidewall surface of the first channel layer N2 (Figures 11 and 25).

Regarding claim 10, Tak discloses the semiconductor structure according to claim 1, further comprising: a second channel layer N3 on top of the first channel player N2, wherein the second channel player N3 is isolated from the first channel layer N2 by a portion of the all-around gate structure 150S (Fig. 25).

Regarding claim 11, Tak discloses the semiconductor structure according to claim 1, further including: a stress layer 162 (Paras. 84) formed in the first channel layer N2 (between two channels) on the semiconductor substrate 102.

Regarding claim 12, Tak discloses the semiconductor structure according to claim 1, wherein: the stress layer 162 has a bottom surface 162a in direct contact with the isolation layer 106. 

Regarding claim 13, Tak discloses the semiconductor structure according to claim 1, further comprising: a sacrificial layer 106s (top two) formed between the first channel layer N2 and the isolation layer 106s (bottom). .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlak (US 2017/0179248 A1) in view of Tak et al (US 2017/0110554 A1) and further in view of Chu et al (US 2017/0170270 A1).

Regarding claim 3, Pawlak in view of Tak does not explicitly disclose the semiconductor structure according to claim 1, wherein: the isolation layer is made of a material including at least one of GaN and AlGaN.

However, Chu discloses the isolation layer is made of a material including at least one of GaN and AlGaN 30a’ (Figure 9, Paras. 38, 39). Chu teaches the above modification is used to reduce leakage current of the device (Para. 91). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Pawlak in view of Tak isolation material with Chu isolation material as suggested above to reduce leakage current of the device (Para. 91).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BILKIS JAHAN/Primary Examiner, Art Unit 2896